On April 6, 1938, Audrey Griffin gave birth to a bastard child, afterwards named Rex Zimmerman. On the 14th day of November 1939, in the Probate Court, Juvenile Division, of Hardin county, Ohio, the defendant, Chester Zimmerman, was found and declared to be the reputed father of the illegitimate child, Rex Zimmerman, and it was ordered and adjudged that Chester Zimmerman pay complainant, Audrey Griffin, as the reasonable weekly sum for the support and maintenance of the child, Rex Zimmerman, the sum of three dollars per week. The court further found as a matter of law that Audrey Griffin, the complainant, was not entitled to be paid by the defendant a reasonable weekly sum for the support and maintenance of the child from the time of its birth on April 6, 1938, up to the time the defendant, Chester Zimmerman, was adjudged to be the *Page 273 
reputed father of the illegitimate child. The complainant excepted to this finding of the court.
The only question presented in this case is whether, under Section 12123, General Code (117 Ohio Laws, 808), which became effective May 17, 1938, the court has authority to award to the complainant a reasonable weekly sum, or any sum, for the support of the illegitimate child from the time of its birth to the date of adjudication of its paternity.
In the case of State, ex rel. Beebe, v. Cowley, 116 Ohio St. 377,  156 N.E. 214, the Supreme Court decided that the statute, then in force, should be strictly construed.
It is true that this proceeding comes under Section 12123, General Code, as amended May 17, 1938.
It is plainly stated that this weekly sum shall be ordered paid for the support of the child from the date of adjudication until it is eighteen years of age.
The common law affords no remedy to compel a putative father to contribute to the support of his illegitimate offspring, but statutes now exist in Ohio, providing for judicial proceedings to establish the paternity of a bastard child and to compel the father to contribute to its support. However, since such proceedings are purely statutory, they must comply strictly and fully with the substance of the statute upon which they depend.
As stated before, under the common law, the putative father was not compelled to support or provide for illegitimate offspring and hence the only means available for providing support for illegitimate children is statutory, and as has been held by the Supreme Court of the state of Ohio, these statutes must and should be strictly construed, and since the Supreme Court, in the case of State, ex rel. Beebe, v. Cowley, supra, held that the statute then in force in Ohio should be strictly construed, when so considered, the court below was without authority to make an *Page 274 
order requiring the reputed father to support the child from the time of its birth until the date of adjudication. Hoffer v.White, 53 Ohio App. 187, 4 N.E.2d 595.
The Legislature, when it amended Section 12123, General Code, in January, 1938, did not see fit to insert that the reputed father should support or pay for the support of the child from the date of its birth until the date of the adjudication establishing the paternity.
We therefore hold that the trial court was correct in not making any allowance for the support of the child from the date of its birth to the date of adjudication of its paternity.
Judgment affirmed.